Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 1 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 2 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 3 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 4 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 5 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 6 of 7
Case 21-01025-BFK   Doc 31   Filed 06/03/21 Entered 06/04/21 09:44:17   Desc Main
                             Document     Page 7 of 7
